UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2162



JOHN W. CABE; HIS WAY INTERNATIONAL MINIS-
TRIES; RIVERSIDE INDEPENDENT BAPTIST CHURCH;
JRS MINISTRIES,

                                          Plaintiffs - Appellants,

          versus


LEONARD V. KOPERNA; PAUL LEE; DEAN EICHEL-
BERGER; J. RENE JOSEY; DANA BROWN; JOSEPH R.
MCCROREY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-98-3698-19BD)


Submitted:   December 16, 1999         Decided:     December 27, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


John W. Cabe, Appellant Pro Se. John Berkley Grimball, II, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John W. Cabe and related organizations appeal the district

court’s order denying relief on their Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) action.   We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.     Accordingly, we affirm substantially on the reasoning of

the district court.1     See Cabe v. Koperna, No. CA-98-3698-19BD

(D.S.C. July 26, 1999).2    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     1
       The district court’s dismissal under 28 U.S.C.A. § 1915A is
misplaced because Cabe was neither a prisoner nor applied to pro-
ceed in forma pauperis. See 28 U.S.C.A. §§ 1915, 1915A (West Supp.
1999).
     2
       Although the district court’s order is marked as “filed” on
July 23, 1999, the district court’s records show that it was
entered on the docket sheet on July 26, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2